DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment to the claim languages filed on or about 9/13/21 has been fully considered and made of record.   Claims 1, 3-7, 9, 10-15, 19-22, 24-29, 43-44 are now pending of record.

Claim Objections
Claims 1 and 19 is/ are objected to because of the following informalities still existed in the above claims:  
The transition phrase “characterized by the following steps:” (claim 1, 19, about line 2) should be updated to:--“the method comprising steps of:”--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 10-15, 19-22, 24-29, 43-44  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Many terms or phrases are repeated, lacks of antecedent basis , unclear and confusing, the following are examples:
“the insulating layer” (claim 1, line 4 and line 7) should be:--“the at least one insulating layer”--, since the same has been cited in line 3 of claim 1.
“in at least the insulating layer”(claim 1, line 5 and 6) should be “in the at least the insulating layer”. Since this clearly directed to that as previously cited in line 3 of the claim 1. 
The transition phrases: “comprising the further steps of: ” ( claims  3-4, 7, about lines 1-2) should be updated to:--“further comprising step of:”--.
The transition phrase “characterized by the following steps:” (claim 19, about line 2) should be updated to:--“the method comprising steps of:”--, to reflect US standard practice. 
Whether or not “at least the insulating layer”(see line 4-5 of claim 19) as same as “at least one of insulating layer” which previously cited in claim 19, line 3.    If it is then above should be updated to:-- “the at least one insulating layer”--. 
The phrases:” the insulating layer” (claim 19, line 12) should be changed to:--“the at least one insulating layer”--.
“the at least one outer surface of the core”(claim 19, lie 10-11) lack proper antecedent basis for this.
Whether or not “an outer surface of the core” (claim 20, line 3) should be updated to—“the at least one outer surface of the core”--, to reflect that as previously cited in claim 19, about lines 10-11)
“the steps of” (claim 21, line 1) should be changed to:--“ step of”--.
“an outer surface of the core”(claims 43-44, line3) should be changed to:--“ the at least one outer surface of the core”--.     
Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt